Appeal from order granting reargument and upon such reargument adhering to the original decision, which denied appellant’s application for permission to remove the body of his deceased wife from its burial place in Mount Hebron Cemetery, owned and operated by the Cedar Grove Cemetery Association, to the family plot of appellant in the same cemetery. Order, on reargument, in so far as appealed from, reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The deceased died on November 12, 1929, and was buried in a plot owned by The Erste Uscieczher Sick and Benevolent Society, of which she was a member. The appellant subsequently acquired a private family plot in the same cemetery, where all the members of his family may be buried, and he sought an order permitting the removal of his deceased wife to that plot. All the children consented to the removal. The only objector to the disinterment was the society. In our opinion, under the circumstances disclosed by this record, the motion should have been granted. Appeal from original order, dated July 3, 1940, dismissed. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.